Name: Commission Implementing Regulation (EU) NoÃ 355/2012 of 24Ã April 2012 amending Regulation (EC) NoÃ 690/2008 recognising protected zones exposed to particular plant health risks in the Community
 Type: Implementing Regulation
 Subject Matter: regions of EU Member States;  deterioration of the environment;  agricultural policy;  environmental policy;  agricultural activity
 Date Published: nan

 25.4.2012 EN Official Journal of the European Union L 113/2 COMMISSION IMPLEMENTING REGULATION (EU) No 355/2012 of 24 April 2012 amending Regulation (EC) No 690/2008 recognising protected zones exposed to particular plant health risks in the Community THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 2(1)(h) thereof, Whereas: (1) By Commission Regulation (EC) No 690/2008 (2) certain Member States or certain areas in Member States were recognised as protected zones in respect of certain harmful organisms. In some cases recognition was granted for a limited period of time to allow the Member State concerned to provide the full information necessary to show that the harmful organisms in question did not occur in the Member State or area concerned or to complete the efforts to eradicate the organism in question. (2) The entire territory of Spain, with the exception of the autonomous community of Castilla y LeÃ ³n, was recognised as a protected zone with respect to Erwinia amylovora (Burr.) Winsl. et al. Spain has submitted information indicating that the autonomous community of Extremadura should no longer be recognised as a protected zone for this organism. Therefore, the autonomous community of Extremadura should be withdrawn as a protected zone in respect of that harmful organism. (3) Ireland and Lithuania, and certain regions and parts of regions of Italy, Slovakia and Slovenia were recognised as protected zones with respect to Erwinia amylovora (Burr.) Winsl. et al. until 31 March 2012. (4) From the information received from Ireland, Lithuania, Italy and Slovenia on the results of surveys conducted in 2010 and 2011, it appears that those protected zones should be recognised for two more years to give those Member States the time necessary to submit information showing that Erwinia amylovora (Burr.) Winsl. et al. is not present or, where necessary, to complete their efforts to eradicate that organism. (5) From the information received from Slovakia on the results of surveys conducted in 2010 and 2011, it appears that Erwinia amylovora (Burr.) Winsl. et al. is now established in the commune of Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), which is part of the protected zone. That commune should therefore no longer be recognised as a protected zone for that harmful organism. According to the results of those surveys, it is appropriate to continue, for two more years, to recognise the other parts of Slovakia previously recognised as a protected zone with respect to that harmful organism, in order to give Slovakia the time necessary to submit information showing that Erwinia amylovora (Burr.) Winsl. et al. is not present or, where necessary, to complete their efforts to eradicate that organism. (6) The entire territory of Portugal, with the exception of Madeira, was recognised as a protected zone with respect to Citrus tristeza virus (European strains). Portugal has submitted information showing that Citrus tristeza virus (European strains) has spread significantly in the region of Algarve where its eradication is no longer achievable, and requested the withdrawal of the status of protected zone for this part of its territory. Therefore, the region of Algarve should no longer be recognised as a protected zone in respect of that harmful organism. (7) Regulation (EC) No 690/2008 should therefore be amended accordingly. (8) The current recognition of some of these protected zones expires on 31 March 2012. Therefore, this Regulation should apply from 1 April 2012 so as to allow an uninterrupted recognition of all protected zones. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 690/2008 is amended as follows: (1) point 2 of heading (b) is amended as follows: (a) in the first indent of the second column, the words Spain (except the autonomous community of Castilla y LeÃ ³n) are replaced by Spain (except the autonomous communities of Castilla y LeÃ ³n and Extremadura); (b) the second indent of the second column is replaced by the following:  and, until 31 March 2014, Ireland, Italy (ApÃ ºlia, Emilia-Romagna (the provinces of Parma and Piacenza), Lombardy (except the province of Mantua), Veneto (except the provinces of Rovigo and Venice, the communes Castelbaldo, Barbona, Piacenza dAdige, Vescovana, S. Urbano, Boara Pisani and Masi in the province of Padova and the area situated to the South of highway A4 in the province of Verona)), Lithuania, Slovenia (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska), Slovakia (except the communes of BlahovÃ ¡, HornÃ © MÃ ½to and OkoÃ  (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), Dvory nad Ã ½itavou (NovÃ © ZÃ ¡mky County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)); (2) in the second column of point 3 of heading (d), the words Portugal (except Madeira) are replaced by Portugal (except Algarve and Madeira). Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 April 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 193, 22.7.2008, p. 1.